TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00390-CR


Robert Sanchez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. D-1-DC-05-900262, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

The reporter's record has not been filed and is overdue.  The court reporter
has informed the Court that no arrangement for payment has been made.  See Tex. R. App. P.
35.3(b)(3).  Appellant is represented on appeal by the same retained lawyer who represented him at
trial.  Counsel, who states that he is "helping with the appeal pro bono," has informed the Court by
letter that appellant has been unable to raise "several thousand dollars to cover the cost of the
record."  No request for a free record has been filed and no finding of indigency has been made.  See
Tex. R. App. P. 20.2.
To avoid further delays and protect the rights of the parties, the appeal is abated and
the trial court is instructed to determine, following a hearing if necessary, whether appellant is
presently indigent.  If the court finds that appellant is indigent, it shall order the preparation of
the reporter's record at no cost to appellant.  Copies of all findings, conclusions, orders, and a
transcription of the reporter's notes, if a hearing is held, shall be tendered for filing in this Court no
later than October 3, 2008.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Waldrop and Henson
Abated
Filed:   August 28, 2008
Do Not Publish